948 F.2d 1283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Dixon JOYCE, Defendant-Appellant.
No. 91-6129.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 11, 1991.Decided Nov. 15, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Richard C. Erwin, Chief District Judge.  (CR-86-65-1-G)
Ronald Dixon Joyce, appellant pro se.
David Bernard Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C. [APPEAL AFTER REMAND FROM 936 F.2D 568].
AFFIRMED.
Before SPROUSE and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ronald Dixon Joyce appeals from the district court's order which, pursuant to this Court's direction, amended the district court's written judgment and commitment order incarcerating Joyce.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   The district court's amended sentencing order complies with our direction on remand, and is accordingly affirmed.   Joyce's presence was not required because he was not resentenced;  the effect of his sentence was unchanged.   See Rust v. United States, 725 F.2d 1153 (8th Cir.1984);   United States v. McClintic, 606 F.2d 827 (8th Cir.1979).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.